Detailed Action
Claims 1-21 are pending in this application.  This is a response to the Amendments/Remarks filed on 3/2/22.  This is a Final Rejection.
Claim Objections
Claims 16,17 objected to because of the following informalities:  claims recites “sever” should be “server”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/005498 issued to Gutzeit, Dmitry(Gutzeit) in view of US 2003/0138080 issued to Nelson et al.(Nelson) in view of US 2018/0234381 issued to Hale.
As per claims 1, Gutzeit teaches a system to enable cross-platform communications between two devices(pg.2, lines 13-18, pg.3, lines 17-19,pg.7,lines 7-20,; teaches different user with different messaging applications and communication between different message platforms such as WeChat, WhatsApp, LINE, etc, pg.8, lines 29-31; teaches means for WhatsApp user in a group to communicate with WeChat user in the same group), the system comprising: a server including a processing unit and memory and providing a multi-channel communications platform(Fig.1, pg.8, lines 23-27, pg.10, lines 24-27; teaches communication system 10(server) with central messaging module 100(multi-channel communication platform) ); 
a plurality of application program interfaces(API), each of the APIs configured to communicatively interface the multi-channel communications platform to a particular communication channel(Fig.1, pg.10, lines 7-15; teaches a multiple integration modules with interfaces that translates commands to/from central messaging network and the messaging network with which they are in communication; the interfaces are implementations of the API); 
the multi-channel communication platform, comprising software instructions stored on the server that when executed by the server are configured to perform the operations(Fig.1, pg.8, lines 23-27, pg.10, lines 24-27; teaches central messaging module 100(multi-channel communication platform) on the communication system10(server),  of: receiving a forwarded communication initiated from an originating communication device over a first communication channel(pg.2, lines 23-26, claim 30; receiving messages from any one of the user accounts of a group), which forwarded communication includes a destination address of a destination device(pg.9, lines 20-23,pg.16, lines 9-14, 21-25; teaches selecting a specific group to send message where the members are CM001, CM002, CM003 which are messaging network account identifier that corresponds to users(destination address);
selecting an API from the plurality of APIs that is compatible with the second communication channel(Fig.1, pg.10, lines 7-15,claim 30, teaches selection an integration module with interfaces from a plurality of integration module for transmission of the message via integration module to the other account; the interfaces are implementations of the API); and
 sending the communication through the selected API to the second communication channel of the destination device(Fig.1, pg.10, lines 7-15,claim 30, teaches selection an integration module with interfaces from a plurality of integration module for transmission of the message via integration module to the other account; the interfaces are implementations of the API).
Gutzeit does not explicitly teaches which forwarded communication includes the identification of a second communication channel to be utilized for communication with the destination device and a server driving a particular communication channel.
Nelson explicitly teaches which forwarded communication includes the identification of a second communication channel to be utilized for communication with the destination device(para.187, teaches a message with encoded selection including selected channel or channels which are used to activate, access, and transmit).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gutzeit’s teaching of cross platform messaging for selection of API for communication between different messaging platforms to apply the teaching of Nelson of a message with encoded channel in order to provide the predictable result of message received includes destination address and encoded channel selection for transmission of message across multiple platforms.
One ordinary skill in the art would have been motivated to combine the teachings in order to ensure messages are sent to receivers in a cross platform system.
Gutzeit in view of Nelson does not explicitly teach a server driving a particular communication channel.
Hale explicitly teaches a server driving a particular communication channel(para.25, teaches a messaging server enables(ie driving) electronic messaging such as email, SMS and/or MMS communications and platform-specific IM messaging protocols(a particular communication channel).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gutzeit in view of Nelson of  teaching of cross platform messaging for selection of API for communication between different messaging platforms and  message received includes destination address and encoded channel selection for transmission of message across multiple platforms.
to apply the teaching of Hale of a messaging server that enables messaging for different protocols in order to provide the predictable result of using a messaging server for a particular protocol for communication of messages to users cross platform.
One ordinary skill in the art would have been motivated to combine the teachings in order to ensure messages are sent to receivers in a cross platform system through messaging server.
Claims 2,5,8,10,21 rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/005498 issued to Gutzeit, Dmitry(Gutzeit) in view of US 2003/0138080 issued to Nelson et al.(Nelson) in view of US 2018/0234381 issued to Hale in view of US 2003/0023691 issued to Knauerhase.
As per claims 2, Gutzeit in view of Nelson in view of Hale teaches the system of claim 1,  wherein the system is further operative to receive a communication from the destination device identifying the destination address of the destination device(Gutzeit, pg.2, lines 23-26, claim 30; receiving messages from any one of the user accounts of a group; pg.9, lines 20-23,pg.16, lines 9-14, 21-25; teaches selecting a specific group to send message where the members are CM001, CM002, CM003 which are messaging network account identifier that corresponds to users(destination address) however does not explicitly teach identifying the second communication channel of the destination device.  
Knauerhase explicitly teaches  identifying the second communication channel of the destination device(Fig.5, para.15,24,31,37-38; teaches receiving/ storing a user’s preference relating to the user’s communication channels such as landline telephone numbers, email addresses, wireless telephone numbers, etc(destination address) and priority scheme which is an order of preference in which communications channels should be used(preferred communication channel)).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gutzeit in view of Nelson in view of Hale of  cross platform messaging and selection of API for communication between different messaging platforms to apply the teaching of Knauerhase of receiving/ storing a user’s preference relating to the user’s communication channels such as landline telephone numbers, email addresses, wireless telephone numbers, etc(destination address) and priority scheme which is an order of preference in which communications channels should be used(preferred communication channel)) in order to provide the predictable result of receiving and storing user’s preference for communicating messages.
One ordinary skill in the art would have been motivated to combine the teachings in order to provide a customized  and preferred  means for sending messages to a user.
As per claims 5,8, Gutzeit in view of Nelson in view of Hale in view of Knauerhase teaches the system of claim 1-2, wherein the originating communication device is a multi-line enabled smart phone(Knauerhase, Fig.1, element 104, para.3-4; teaches communication devices for sending messages through email or IM, also cell phone or PDA can send text message or voice message, in further it is well known that phones can make voice calls, therefore since these devices can send email, IM, text message, or voice message it is considered to be a multi-line(multiple way to communicate, applicant’s spec. para.40) smart phone) and the destination address is a reserved second line number and further, the system is configured to recognize the reserved second line number as identifying the second communication channel of the destination device(Knauerhase, Fig.5, para.31,37-38; teaches receiving/ storing a user’s preference relating to the user’s communication channels such as landline telephone numbers(work, home, fax), email addresses(work, personal, etc), wireless telephone numbers(cell phone, car phone,, etc and priority scheme which is an order of preference in which communications channels should be used; the different landline telephone number, email address, or wireless telephone numbers are “reserved second line number”).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gutzeit in view of Nelson in view of Hale of  cross platform messaging and selection of API for communication between different messaging platforms to apply the teaching of Knauerhase of using a smart device with multiple way to communicate with a user and reserved line number for a communication channel in order to provide the predictable result of using a smart device with multiple applications and/or communication means and  receiving and storing user’s preference for communicating messages on reserved line numbers, ie different telephone number, email address, etc.One ordinary skill in the art would have been motivated to combine the teachings in order to provide a customized  and preferred  means for sending messages to a user.
As per claims 10, Gutzeit in view of Nelson in view of Hale teaches the system of claim 1, however does not explicitly teach  wherein the first communication device is a multi-line service enable customer relationship management (CRM) system.   Knauerhase explicitly teaches wherein the first communication device is a multi-line service enable customer relationship management (CRM) system. (Knauerhase, Fig.1, element 104, para.3-4; teaches communication devices for sending messages through email or IM, also cell phone or PDA can send text message or voice message, in further it is well known that phones can make voice calls, therefore since these devices can send email, IM, text message, or voice message it is considered to be a multi-line CRM). Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gutzeit in view of Nelson in view of Hale of  cross platform messaging and selection of API for communication between different messaging platforms to apply the teaching of Knauerhase of using a smart device with multiple way to communicate with a user  in order to provide the predictable result of using a smart device with a multi-line CRM, ie multiple line communication device. One ordinary skill in the art would have been motivated to combine the teachings in order to provide a customized  and preferred  means for sending messages to a user.
As per claim 21,  Gutzeit in view of Nelson in view of Hale in view of Knauerhase teaches system of claim 2, wherein the destination device includes a particular communication application(Gutzeit, pg.1, lines 11-18, teaches messaging applications on nodes) and the selected API is an API for the particular communication application that interfaces to a server that supports and delivers communications to the particular communication application on the second communication channel(Hale, para.25, teaches a messaging server enables electronic messaging such as email, SMS and/or MMS communications and platform-specific IM messaging protocols that maybe implemented by API by one or more of messaging platforms). Motivation to combine set forth in claim 2.
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/005498 issued to Gutzeit, Dmitry(Gutzeit) in view of US 2003/0138080 issued to Nelson et al.(Nelson) in view of US 2018/0234381 issued to Hale in view of US 2019/0158434 issued to Bhatt et al.(Bhatt)
As per claims 9, Gutzeit in view of Nelson in view of Hale teaches the system of claim 1, however does not teach  wherein the first communication device is a multi-line service enabled internet of things (lOT) device.  
Bhatt explicitly teaches wherein the first communication device is a multi-line(para.36, smart phone which can perform various functions such as receiving telephone calls, chat, IM, or email which it is considered to be a multi-line(multiple way to communicate, applicant’s spec. para.40)) service enabled internet of things (lOT) device(para.77, teaches IoT devices).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gutzeit in view of Nelson in view of Hale of  cross platform messaging and selection of API for communication between different messaging platforms to apply the teaching of Knauerhase of using an IoT smart device with multiple way to communicate in order to provide the predictable result of an IoT multi-line device for communication to different devices.
One ordinary skill in the art would have been motivated to combine the teachings in order to provide a device for communication to different types of devices on different types of networks.
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/005498 issued to Gutzeit, Dmitry(Gutzeit) in view of US 2003/0138080 issued to Nelson et al.(Nelson).
As per claims 11,   Gutzeit teaches a method to enable cross-platform communication between an origination device utilizing a first communication channel and a destination device utilizing a second communication channel(pg.2, lines 13-18, pg.3, lines 17-19,pg.7,lines 7-20,; teaches different user with different messaging applications and communication between different message platforms such as WeChat, WhatsApp, LINE, etc, pg.8, lines 29-31; teaches means for WhatsApp user in a group to communicate with WeChat user in the same group), the method comprising the actions of:  a multi-channel communication platform receiving a communication originated from the originating device(pg.2, lines 23-26, claim 30; receiving messages from any one of the user accounts of a group),  and identifying a destination address for the destination device(pg.9, lines 20-23,pg.16, lines 9-14, 21-25; teaches selecting a specific group to send message where the members are CM001, CM002, CM003 which are messaging network account identifier that corresponds to users(destination address);  the multi-channel communications platform selecting an API from a plurality of APIs that is compatible with the second communication channel(Fig.1, pg.10, lines 7-15,claim 30, teaches selection an integration module with interfaces from a plurality of integration module for transmission of the message via integration module to the other account; the interfaces are implementations of the API);; and  07001 1791 _roa docx-4-the multi-channel communications platform sending the communication through the selected API to the second communication channel of the destination device(Fig.1, pg.10, lines 7-15,claim 30, teaches selection an integration module with interfaces from a plurality of integration module for transmission of the message via integration module to the other account; the interfaces are implementations of the API).
Gutzeit does not explicitly teaches which forwarded communication includes the identification of a second communication channel.
Nelson explicitly teaches forwarded communication includes the identification of a second communication channel(para.187, teaches a message with encoded selection including selected channel or channels which are used to activate, access, and transmit).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gutzeit’s teaching of cross platform messaging for selection of API for communication between different messaging platforms to apply the teaching of Nelson of a message with encoded channel in order to provide the predictable result of message received includes destination address and encoded channel selection for transmission of message across multiple platforms.
One ordinary skill in the art would have been motivated to combine the teachings in order to ensure messages are sent to receivers in a cross platform system.
Claims 12,15,18,20 rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/005498 issued to Gutzeit, Dmitry(Gutzeit) in view of US 2003/0138080 issued to Nelson et al.(Nelson)in view of US 2003/0023691 issued to Knauerhase.
As per claims 12, Gutzeit in view of Nelson teaches the method of claim  11,   wherein the system is further operative to receive a communication from the destination device identifying the destination address of the destination device(Gutzeit, pg.2, lines 23-26, claim 30; receiving messages from any one of the user accounts of a group; pg.9, lines 20-23,pg.16, lines 9-14, 21-25; teaches selecting a specific group to send message where the members are CM001, CM002, CM003 which are messaging network account identifier that corresponds to users(destination address) however does not explicitly teach identifying the second communication channel of the destination device.  
Knauerhase explicitly teaches  identifying the second communication channel of the destination device(Fig.5, para.15,24,31,37-38; teaches receiving/ storing a user’s preference relating to the user’s communication channels such as landline telephone numbers, email addresses, wireless telephone numbers, etc(destination address) and priority scheme which is an order of preference in which communications channels should be used(preferred communication channel)).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gutzeit in view of Nelson in view of Hale of  cross platform messaging and selection of API for communication between different messaging platforms to apply the teaching of Knauerhase of receiving/ storing a user’s preference relating to the user’s communication channels such as landline telephone numbers, email addresses, wireless telephone numbers, etc(destination address) and priority scheme which is an order of preference in which communications channels should be used(preferred communication channel)) in order to provide the predictable result of receiving and storing user’s preference for communicating messages.
One ordinary skill in the art would have been motivated to combine the teachings in order to provide a customized  and preferred  means for sending messages to a user.
As per claims 15,18 Gutzeit in view of Nelson in view of Knauerhase teaches the method of claim 11-12, wherein the originating communication device is a multi-line enabled smart phone(Knauerhase, Fig.1, element 104, para.3-4; teaches communication devices for sending messages through email or IM, also cell phone or PDA can send text message or voice message, in further it is well known that phones can make voice calls, therefore since these devices can send email, IM, text message, or voice message it is considered to be a multi-line(multiple way to communicate, applicant’s spec. para.40) smart phone) and the destination address is a reserved second line number and further, the system is configured to recognize the reserved second line number as identifying the second communication channel of the destination device(Knauerhase, Fig.5, para.31,37-38; teaches receiving/ storing a user’s preference relating to the user’s communication channels such as landline telephone numbers(work, home, fax), email addresses(work, personal, etc), wireless telephone numbers(cell phone, car phone,, etc and priority scheme which is an order of preference in which communications channels should be used; the different landline telephone number, email address, or wireless telephone numbers are “reserved second line number”).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gutzeit in view of Nelson of  cross platform messaging and selection of API for communication between different messaging platforms to apply the teaching of Knauerhase of using a smart device with multiple way to communicate with a user and reserved line number for a communication channel in order to provide the predictable result of using a smart device with multiple applications and/or communication means and  receiving and storing user’s preference for communicating messages on reserved line numbers, ie different telephone number, email address, etc.One ordinary skill in the art would have been motivated to combine the teachings in order to provide a customized  and preferred  means for sending messages to a user.
As per claims 20, Gutzeit in view of Nelson teaches the method of claim 11, however does not explicitly teach  wherein the first communication device is a multi-line service enable customer relationship management (CRM) system.   Knauerhase explicitly teaches wherein the first communication device is a multi-line service enable customer relationship management (CRM) system. (Knauerhase, Fig.1, element 104, para.3-4; teaches communication devices for sending messages through email or IM, also cell phone or PDA can send text message or voice message, in further it is well known that phones can make voice calls, therefore since these devices can send email, IM, text message, or voice message it is considered to be a multi-line CRM). Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gutzeit in view of Nelson of  cross platform messaging and selection of API for communication between different messaging platforms to apply the teaching of Knauerhase of using a smart device with multiple way to communicate with a user  in order to provide the predictable result of using a smart device with a multi-line CRM, ie multiple line communication device. One ordinary skill in the art would have been motivated to combine the teachings in order to provide a customized  and preferred  means for sending messages to a user.
Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/005498 issued to Gutzeit, Dmitry(Gutzeit) in view of US 2003/0138080 issued to Nelson et al.(Nelson) in view of US 2019/0158434 issued to Bhatt et al.(Bhatt)
As per claims 19, Gutzeit in view of Nelson teaches the method of claim  11, however does not teach  wherein the first communication device is a multi-line service enabled internet of things (lOT) device.  
Bhatt explicitly teaches wherein the first communication device is a multi-line(para.36, smart phone which can perform various functions such as receiving telephone calls, chat, IM, or email which it is considered to be a multi-line(multiple way to communicate, applicant’s spec. para.40)) service enabled internet of things (lOT) device(para.77, teaches IoT devices).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gutzeit in view of Nelson of  cross platform messaging and selection of API for communication between different messaging platforms to apply the teaching of Knauerhase of using an IoT smart device with multiple way to communicate in order to provide the predictable result of an IoT multi-line device for communication to different devices.
One ordinary skill in the art would have been motivated to combine the teachings in order to provide a device for communication to different types of devices on different types of networks.
Allowable Subject Matter
Claims 3,4,6,7,13,14,16,17  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Response to Arguments
The applicant amended the specification therefore the objection is withdrawn.
The applicant amended claims 2-7,12-17 therefore the objection/rejection is withdrawn, however claims 16,17, the objection is maintained because the claims were amended to the same term “sever” and not “server”.
The applicant filed a TD therefore the Double Patenting Rejection is withdrawn.
The applicant amended claims 1-10,12 which changes the scope of the claims therefore the previous rejection is withdrawn however upon further consideration, a new ground of rejection is made.
The applicant further presents arguments filed on 3/2/22 which are not persuasive, the applicant argues that  In contrast, the present invention operates in the same manner as the prior art in that a senders simply enter the destination address for one or more recipient's into their messaging app and then send the message. For each of the destination addresses that are recognized as being subject to the present service, the destination address is received along with an identification of the destination channel, which can be one of a variety of channels. The system then accesses the appropriate API for the identified channel for each destination and sends the message through the identified API. All that is required by the multi-channel communication platform is the destination address or phone number and the identification of the destination channel.  Thus, this is not described, suggested or taught in Gutzeit, where the messages are sent to a group ID, not to destination numbers, and the central messaging module must retain the information identifying which members are in the group and the network to which they are affiliated. The present system if much more elegant and versatile. The send can send messages to any user and if that user is a participant in the system, the message is converted to the appropriate protocol regardless of the network on which they are operating.  The Office concedes this point and then utilizes Nelson to support the missing element. However, the applicant submits that one cannot modify Gutzeit with what is described in Nelson to achieve the present invention. More particularly, Gutzeit describes an entire suite of lookup07001.1791_roa doex -9- tables that are required to direct a message to the appropriate network. The sender is agnostic as to the user addresses and rather, simply sends a message to a group ID. The central server then translations the group ID into member IDs, and then to network IDs. If the message transmitted from Gutzeit include a channel identification, the central messaging module would not know with what users the channel identification is to be affiliated, as the group may have many members and will have multiple channels for at least two different members. Thus, one cannot modify Gutzeit with what is taught in Nelson to achieve the present invention in which a destination address and destination channel identification for that destination address are received. As such, the applicant respectfully submits that claims 1 and 11 are allowable over Gutzeit and Nelson, either alone or in any attempt to combine the two, which as the applicant has shown, does not and cannot disclose the present invention.
In reply, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The applicant merely describes the present invention, however does not point out a particular(s) limitation(s) are not being taught by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2013/0238728 issued to Fleck et al, teaches cross platform communication between IM and email system.
US 2020/0236072 issued to Philip et al., teaches cross platform messaging for communicating with different chat messaging applications.
US 2018/0048594 issued to de Silva et al., which teaches cross-platform messaging, where chatbots are installed on the user devices for facilitating communication between different types of messages.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459